Citation Nr: 0504521	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder. 

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.      


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  Service records show that the veteran was 
awarded a Vietnam Service Medal and Purple Heart.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to an 
increased rating for post traumatic stress disorder (PTSD) 
and entitlement to a total rating due to individual 
unemployability due to service-connected disabilities.  

In October 2004, the veteran testified before the undersigned 
at a video conference hearing.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the video conference hearing before the Board in October 
2004, the veteran stated that his PTSD had worsened since the 
January 2003 VA examination.  The veteran stated that he had 
difficulty sleeping, and might not sleep for three days at a 
time.  He and his spouse reported that "the littlest 
things" made him very angry.  

The veteran also reported that he isolated himself, he rarely 
got out, and that he did not have a social life.  The January 
2003 VA examination report shows that the examiner noted that 
the veteran had a good level of psychosocial functioning, a 
broad variety of interests, and good social engagement.  The 
veteran's Global Assessment of Functioning (GAF) score was 
54, which is indicative of moderate social and industrial 
impairment.  

In statements dated in October 2003 and October 2004, the 
veteran's counselor at the VA Mental Health Clinic stated 
that the veteran's PTSD was chronic and severe and he was 
unemployable due to the PTSD.  Because of the evidence of 
worsening, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

At the video hearing, the veteran stated that he had received 
treatment at a Vet Center since 1992.  The record contains 
statements from the veteran's counselor at the Logan Vet 
Center reporting treatment from September 2003 to March 2004.  
The most recent statement is dated in October 2004.  The 
statement was accompanied by records of treatment only in 
December 2003 and January 2004.  The claims folder contains 
treatment records from the Huntington VA Medical Center from 
2001 to March 2004, mostly for physical disabilities.  At the 
hearing, the veteran stated that he was scheduled for an 
appointment with the VA Valley Mental Health Clinic in 
December 2004.  The Board is obligated to seek VA treatment 
records and records from the Vet Center prior to adjudicating 
the appeal, and outpatient clinic.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); see Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding VA had a duty to seek records of relevant treatment 
reported by medical professionals). 

Similarly, S.N. Rao, M.D., reported in July 2003, that he had 
provided relevant treatment for the last four or five years.  
Records of this treatment are not part of the claims folder. 

The current severity of the veteran's PTSD is relevant to a 
determination of the TDIU claim.  In the case of a claim for 
TDIU, VA has a duty to obtain an examination which includes 
an opinion on what effect the service-connected disabilities 
have on his ability to work.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  The claims folder does not contain a 
current opinion in this regard.

Therefore, the Board is deferring a decision on the total 
rating claim. 

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should obtain all 
records of the veteran's treatment for 
the PTSD at the Huntington VA Medical 
Center, Mental Health Clinic since 
October 2004.  

2.  The RO or AMC should obtain all 
records of the veteran's treatment for 
PTSD at the Logan Vet Center since August 
2002.

3.  The RO or AMC should take the 
necessary steps to obtain all records of 
treatment for PTSD; diabetes mellitus; 
facial, right index, or right elbow 
scars, or residuals of a tongue injury 
from Dr. S.N. Rao.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD, 
and the impact of the service connected 
disabilities on his ability to work.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.

The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.

The examiner should also report whether 
PTSD causes symptoms approximating total 
occupational and social impairment.   The 
examiner should report the GAF score due 
solely to PTSD, and the other service 
connected disabilities, if possible.  The 
examiner should report whether the PTSD, 
together with the other service connected 
disabilities, precludes the veteran from 
securing or following substantially 
gainful employment consistent with his 
education and occupational experience.    

4.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




